                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RASHAD WILLIAMS                                  CIVIL ACTION

                     v.
                                                 NO. 17-4348
DELAWARE COUNTY BOARD OF
PRISON INSPECTORS, et al.

                                          ORDER
       AND NOW, this 15th day of October 2018, upon considering the Defendants James

Hyman, Michael Hellriegel, and Eli Hitchens's Motion to strike service of original process as to

Plaintiffs Fourth Amended pro se Complaint (ECF Doc. No. 106), finding Plaintiff has not

timely effected service and has not opposed the Motion, and for reasons in the accompanying

Memorandum, it is ORDERED Defendants' Motion (ECF Doc. No. 106) is GRANTED and the

August 30, 2018 service (ECF Doc. Nos. 102, 103) is stricken and we dismiss Plaintiffs Fourth

Amended Complaint as to Defendants James Hyman, Michael Hellriegel, and Eli Hitchens

without prejudice.
